DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michelle L. Weaver on 10/28/2021.
The application has been amended as follows:
In the claims:
Cancel claims 9 and 17.

Allowable Subject Matter
Claims 1-8, 10-16, 21, and 22 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken alone or in combination fails to disclose or render obvious a surgical instrument comprising: an end effector configured to deploy staples into tissue grasped by the end effector and cut the grasped tissue during a firing stroke; a user interface; and a control circuit configured to: cause at least one parameter setting associated with the firing stroke to be displayed on the user interface during the firing stroke; cause interpreted information relevant to the firing stroke to be displayed concurrently with the at least one parameter setting on the user interface; and recommend an adjustment of the at least one parameter setting through the user interface, wherein the recommended adjustment is based on the interpreted information.
The combination of these limitations makes independent claim 1 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
Regarding independent claim 8, the prior art taken alone or in combination fails to disclose or render obvious a surgical instrument comprising: an end effector configured to deploy staples into tissue grasped by the end effector and cut the grasped tissue during a firing stroke; a user interface; and a control circuit configured to: cause at least one parameter setting associated with the firing stroke to be 
The combination of these limitations makes independent claim 8 allowable over the prior art.
Regarding independent claim 10, the prior art taken alone or in combination fails to disclose or render obvious a surgical instrument comprising: an end effector configured to perform a function to treat tissue grasped by the end effector during a firing stroke; a user interface; and a control circuit configured to: cause at least one parameter setting associated with the function to be displayed on the user interface as the firing stroke is performed; cause interpreted information relevant to the function to be displayed concurrently with the at least one parameter setting on the user interface; and recommend an adjustment of the at least one parameter setting through the user interface, wherein the recommended adjustment is based on the interpreted information.
The combination of these limitations makes independent claim 10 allowable over the prior art and all claims which depend therefrom allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TANZIM IMAM/
Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731